Citation Nr: 1047612	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
bilateral hands (claimed as bilateral hand pain).

2.  Entitlement to service connection for a bilateral foot 
disability (claimed as feet problems/flat feet).

3.  Entitlement to service connection for prostate cancer 
secondary to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction 
secondary to a service-connected disability.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease and degenerative disc disease, 
lumbosacral spine, prior to April 15, 2009, and in excess of 20 
percent from April 16, 2009.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to September 
1980, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2004 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which (1) denied 
service connection for osteoarthritis, bilateral hands, feet 
problems/flat feet, a prostate condition, and erectile 
dysfunction secondary to a prostate condition, and (2) granted 
service connection for degenerative joint disease and 
degenerative disc disease, lumbosacral spine, and assigned a 10 
percent evaluation, effective August 29, 2007.  

In a July 2009 decision, the RO increased the evaluation for the 
Veteran's back disability to 20 percent, effective April 16, 
2009.  As the Veteran has not been granted the maximum benefit 
allowed and he has subsequently indicated he is seeking a rating 
in excess of 20 percent, the claim is still active.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The prostate cancer, erectile dysfunction, and back issues have 
been recharacterized to more accurately reflect the Veteran's 
claim, the medical evidence, and the procedural history.

In March 2010, the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.  

The issue of entitlement to service connection for erectile 
dysfunction, as well as an increased evaluation for a back 
disability, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Osteoarthritis, bilateral hands, was not shown during service 
or for many years thereafter.  The current osteoarthritis of the 
bilateral hands is not related to active service.

2.  There is no competent evidence of a bilateral foot 
disability.

3.  The Veteran served in the Republic of the Vietnam during the 
Vietnam era, and is presumed to have been exposed to herbicide 
agents.

4.  The Veteran's prostate cancer is etiologically related to 
service, to include exposure to herbicide.


CONCLUSIONS OF LAW

1.  Osteoarthritis, bilateral hands, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a bilateral foot 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 
3.303 (2010).

3.  The criteria for service connection for prostate cancer have 
been met.  38 U.S.C.A. §§ 1116, 1131, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the prostate cancer claim, the benefit sought on 
appeal is being granted in full.  Accordingly, any error 
committed with respect to either the duty to notify or the duty 
to assist was harmless and need not be discussed.

With respect to the bilateral hand and bilateral foot claims, the 
RO provided the Veteran pre-adjudication notice by letter dated 
in October 2007.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained all available service treatment records.  A 
retirement examination report is not of record.  When, as here, 
service treatment records are lost or missing, VA has a 
heightened duty to consider the applicability of the benefit-of-
the-doubt rule, to assist the veteran in developing the claim, 
and to explain the reasons and bases for its decision.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Although there is a 
heightened obligation to more fully explain the reasons and bases 
for a decision, when, as here, there are missing service 
treatment records, this, alone, a correlation between his 
currently claimed condition and his military service must still 
be shown.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993), 
citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The VA has obtained private treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran physical 
examinations.  A medical opinion was not provided with respect to 
the service connection claims for bilateral hand and bilateral 
foot disabilities.  In a claim for disability compensation, VA 
will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  A medical examination is necessary when 
the record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence, which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The record does not show any evidence of a bilateral foot 
disability and, as discussed below, there is no evidence that the 
Veteran's osteoarthritis of the  bilateral hands was incurred in 
or aggravated by service.  Under these circumstances, VA's duty 
to assist doctrine does not require that a veteran be afforded a 
medical examination.  In this regard, there is no reasonable 
possibility that a VA examination would aid in substantiating the 
claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Degenerative 
joint disease is a listed chronic diseases for purposes of 
presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive 
period is one year following separation from service.  38 C.F.R. 
§ 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




Osteoarthritis, Bilateral Hands

The Veteran contends that his current osteoarthritis of the 
bilateral hands is related to service.  Specifically, he contends 
that this disability first began in 1980.

A February 1962 service treatment record (STR) shows that the 
Veteran was treated for right wrist pain of 24 hours' duration.  
No diagnosis is noted. 

As discussed above, no separation examination report is of 
record.  However, periodic examinations dated August 1959, July 
1960, March 1963, April 1963, July 1966, April 1967, July 1969, 
January 1975, and February 1977 contain normal clinical 
evaluations of the upper extremities.

Neither medical nor X-ray evidence of arthritis of the bilateral 
hands is shown within one year of service and it is not contended 
otherwise.  Thus, presumptive service connection for 
osteoarthritis, bilateral hands, is not warranted.  

	Post-service medical evidence does not reflect bilateral hand 
osteoarthritis for many years after service discharge.  
Specifically, in a March 1996 Personal Medical History, the 
Veteran stated that he began having joint pain in both wrists 
after an October 1994 (14 years post-service) motor vehicle 
accident.  He denied any current problems.
	
	The Veteran was diagnosed with osteoarthritis in both hands in 
April 2006.  

The competent and credible evidence of record is insufficient to 
show any relationship between osteoarthritis of the Veteran's 
hands and service.  There is an absence of any medical evidence 
in support of the Veteran's allegations, and his statements, 
while competent, lack credibility.  The Veteran has indicated 
that his bilateral hand pain began during service, but this is 
not consistent with the contemporaneous evidence and is 
inconsistent with his 1991, 1993, 1994, and 1996 statements.  The 
absence of contemporaneous records does not defeat the 
credibility of the Veteran's statements, but may be considered in 
evaluating them.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  While the Veteran clearly sought treatment for 
right wrist pain in February 1962, there is no indication of any 
bilateral hand symptomatology, to include arthritis or joint 
pain, at any point during service.  Moreover, private medical 
records dated October 1991, March 1993, and July 1994 show that 
the Veteran denied a history of arthritis.  Furthermore, in March 
1996 the Veteran reported that the onset date for his bilateral 
wrist pain was October 1994.  

In addition, the post-service medical evidence does not reflect 
complaints or treatment related to bilateral hand osteoarthritis 
for more than 15 years following active service.  The fact that 
there was no record of any complaint, let alone treatment, 
involving the Veteran's condition for many years weighs against 
the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints). 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for osteoarthritis, 
bilateral hands, is not warranted.

Bilateral Foot Disability

The Veteran claims that he developed a bilateral foot disability, 
to include flat feet, during service.  Specifically, he claims 
that his foot pain first began in 1980.

A March 1962 STR shows that the Veteran was treated for pain in 
the right forefoot.  There was slight swelling and tenderness on 
palpation, and the skin over this area was warmer than the other 
foot.  The Veteran could move his foot without pain.  He was 
treated in the emergency room in May 1962 for right forefoot 
pain.  The clinician noted that the right arch seemed to be lower 
than the left.

A February 1959 entrance examination contains a normal clinician 
evaluation of the lower extremities.  During an August 1959 
periodic examination, the Veteran reported that he had suffered a 
foot fracture during childhood.  (A June 1998 private medical 
record shows that he reportedly fractured the small toe of his 
right foot when he was 14 years old). 

A February 1963 STR shows that the Veteran was treated for right 
foot metatarsal pain.  An orthopedic consultation record shows 
that there was pain over the distal aspect of the third and 
fourth metatarsals intermittently for 10 months.  The Veteran 
walked with a toe-out gait.  No other abnormality was noted.  X-
rays were ordered, but they are not in the claim file.  The 
clinician diagnosed "metatarsal relaxation? presently 
symptomatic."  The Veteran received orthotic supports in March 
1963.  He was treated again for metatarsal arch pain in May 1963.

No separation examination report is of record.  However, periodic 
examinations dated August 1959, July 1960, March 1963, April 
1963, July 1966, April 1967, July 1969, January 1975, and 
February 1977 contain normal clinical evaluations of the lower 
extremities.

Post service private medical records show no current bilateral 
foot disabilities or complaints.  The Veteran has been repeatedly 
seen for musculoskeletal complaints and problems, but no medical 
provider has identified or diagnosed any bilateral foot 
disability.

Service connection cannot be granted in the absence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
There is no diagnosed bilateral foot disability.  While the 
Veteran is competent to describe subjective complaints regarding 
his feet, he is not competent to diagnose a disability where such 
requires specialized medical training or knowledge.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for a bilateral foot 
disability is not warranted.




Prostate Cancer

The Veteran claims that he has been diagnosed with prostate 
cancer, and that this 
condition should be presumptively service-connected because he 
was exposed to the herbicide Agent Orange while in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 
(a)(6)(iii).  October 2007 correspondence from the National 
Personnel Records Center (NPRC) reflects that the Veteran had 
service in Vietnam from February 1965 to August 1966, and from 
March 1971 to March 1972.  Thus, the Veteran is presumed to have 
been exposed to herbicides in service.

For veterans exposed to herbicides, certain diseases, including 
prostate cancer, shall be service-connected if the requirements 
of § 3.307 (a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307 (d) are also satisfied.  38 
C.F.R. § 3.309 (e) (2010).  Prostate cancer shall be service 
connected if it manifests to a degree of 10 percent or more at 
any time after service.  38 C.F.R. § 3.307 (a)(6)(ii).

The first evidence of prostate abnormality was noted in a 
November 2005 private treatment record, which showed an enlarged 
prostate.  In July 2007, a hard area or nodule on the prostate 
was discovered, and the Veteran was diagnosed with prostatitis.  
The Veteran was diagnosed with asymptomatic adenocarcinoma of the 
prostate in August 2007 by biopsy.  In September 2007, the 
Veteran's physician noted that the Veteran did not have urinary 
symptoms or any systemic complaints, but that he did wake up "a 
few times" at night to urinate.  An October 2007 Agent Orange 
examination report contains a diagnosis of benign prostatic 
hypertrophy, on treatment with Finasteride, with prostate cancer 
recently diagnosed.  The diagnosis was prostate cancer, "exact 
extent uncertain, still undergoing evaluation."  A November 2007 
mapping biopsy was negative.  The Veteran's private physician 
opined that "this is an incidental cancer that may not need to 
be treated at this stage."  In June 2008, the Veteran's private 
physician informed the VA that the Veteran's cancer was not 
active.  

In a March 2008 VA examination report, the examiner noted that 
Finasteride
is not a usual form of treatment for prostate cancer, and 
concluded that the Veteran must be "on some research protocol."  
The examiner noted that the Veteran did not report lethargy, 
weakness, anorexia, or weight change.  The Veteran reportedly had 
had bladder leakage for "a number of years", which the examiner 
described as minor since the Veteran did not wear pads, diapers, 
or catheters.  The diagnosis was adenocarcinoma of the prostate 
"sharply localized involving less than 1% of the total prostatic 
volume."

The RO denied service connection because the Veteran did not have 
a "confirmed diagnosis" of prostate cancer.  VA treatment 
records, private treatment records, and the March 2008 VA 
examination clearly establish that the Veteran currently carries 
a diagnosis of prostate cancer.  Furthermore, the medical 
evidence establishes that the Veteran awakens at night to urinate 
more than twice.  This finding warrants a 10 percent evaluation 
under 38 C.F.R. § 4.155a.  Thus, the regulatory requirements for 
service connection for prostate cancer on a presumptive basis are 
satisfied.   Accordingly, service connection for prostate cancer 
is warranted.


ORDER

Service connection for osteoarthritis, bilateral hands, is 
denied.

Service connection for a bilateral foot disability is denied.

Service connection for prostate cancer is granted.


REMAND

Manlincon Issue

In June 2008, the RO granted service connection for a back 
disability and assigned a 10 percent evaluation, effective August 
29, 2007.  An April 2009 Report of Contact establishes that the 
Veteran wanted "to claim increase for lumbosacral spine."  The 
Veteran's April 2009 correspondence was a valid and timely NOD 
with that decision.  See 38 C.F.R. §§ 20.201, 20.302.  In a July 
2009 decision, the RO increased the evaluation for the Veteran's 
back disability to 20 percent, effective April 16, 2009.  No 
statement of the case (SOC) has been issued regarding the appeal 
of the evaluation of the service-connected back disability.  
Therefore, a remand is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  A June 2009 VA examination 
report shows that the Veteran works full time and "is able to 
function in his usual occupation."  Therefore, any inferred TDIU 
claim is inapplicable in this case.

Erectile Dysfunction

The first indication that the Veteran was suffering from erectile 
dysfunction was during a visit with his private physician in 
March 2007.  At that time, the physician  noted that the Veteran 
had an outside prescription for Levitra.  The physician diagnosed 
male erectile disorder.  In July 2007, the Veteran reported that 
he was taking Cialis for erectile dysfunction.  In August 2007, 
he reported that he was very concerned about the impact of the 
prostate cancer on his sexual function.  The Veteran stated that 
he did not have very good sexual function and that he had had 
"poor effects" with using Viagra and Levitra in the past.  
During the October 2007 Agent Orange examination, the Veteran 
reported that he had been diagnosed with erectile dysfunction in 
2005, but was not currently on any treatment.  The examiner 
diagnosed erectile dysfunction.  

The March 2008 VA examination report shows that the Veteran 
reportedly had experienced improved sexual performance while 
taking Finasteride.  He was able to get an erection, achieve 
penetration, and ejaculate.  The examiner determined that the 
Veteran did not have erectile dysfunction.  The diagnosis was 
"erectile dysfunction - not identified - insufficient evidence 
to warrant diagnosis of acute or chronic condition."

A December 2009 VA treatment record notes that the Veteran 
reported that "nothing works to include Viagra, Levitra, 
Vardenofil."  He requested and received a prescription for 
Cialis.

The record contains a diagnosis of erectile dysfunction at 
various times during the pendency of this claim.  However, it is 
unclear as to whether this currently diagnosed disability is 
related to a service connected disability. The Veteran has stated 
that he was first diagnosed with erectile dysfunction in 2005, 
which is before he was diagnosed with prostate cancer and after 
he was diagnosed with a back disability.  The RO did not attempt 
to obtain these records.  This must be done.

In addition, the Veteran should be afforded a VA medical opinion 
to determine if he currently suffers from erectile dysfunction.  
The Veteran is service connected for a back disability and 
prostate cancer.  The opinion should include a determination of 
whether either condition is causing or aggravating any currently 
diagnosed erectile dysfunction.  Such an opinion is necessary for 
a determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran for any additional 
identifying information he may be able 
to provide, to include names, dates of 
treatment and locations of physicians 
or medical treatment facilities who 
have treated him for erectile 
dysfunction from 2005 to the present.  
Acquire any such records after having 
received authorization and consent for 
release, and then associate these 
records with the claim file.

2.	Schedule an examination to determine 
the nature and etiology of the 
Veteran's claimed erectile dysfunction 
(ED) disability.  As to any erectile 
dysfunction disability identified, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that it was caused or aggravated by 
the Veteran's service-connected back 
disability or service-connected 
prostate cancer.

The claim file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

3.	The Veteran should be provided a 
Statement of the Case which addresses 
the issue of entitlement to an 
evaluation in excess of 10 percent for 
a back disability prior to April 16, 
2009, and in excess of 20 percent from 
April 16, 2009.  If, and only if, the 
appeal is perfected by a timely filed 
substantive appeal, this issue should 
be certified to the Board.

4.	Readjudicate the erectile dysfunction 
claim.  If the benefit sought on appeal 
remains denied, issue the Veteran and 
his representative a supplemental 
statement of the case and allow for a 
reasonable period to respond.








The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


